 Case 19-04001           Doc 12     Filed 04/16/19 Entered 04/16/19 10:30:36            Desc Main
                                      Document     Page 1 of 3

                                                                                              EOD
                                                                                              04/16/2019
                        UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

IN RE:
Barry Frank                                         Case No. 18-42131 btr
3408 Bentley Court                                  Chapter: 7
Highland Village, TX 75077
SSN: XXX-XX-1258
Debtor


American Receivable Corporation                          Adversary No. 19-04001 bp
Plaintiff

vs.

Barry Frank
Defendant

        NOTICE AND ORDER REGARDING INITIAL PRE-TRIAL PROCEDURES
         IN ADVERSARY PROCEEDING AND SCHEDULING A TELEPHONIC
                       MANAGEMENT CONFERENCE


TO: ALL ATTORNEYS OF RECORD AND ALL UNREPRESENTED PARTIES:

Pursuant to Fed. R. Bankr. P. 7016(a), IT IS HEREBY ORDERED THAT:

         1.        The parties to this adversary proceeding shall conduct the conference required
      under Fed R. Bankr. P. 7026(f) no later than 14 days prior to the date of the management
      conference established by this Order in order to consider the nature and basis of their
      respective claims and defenses, the possibilities for a prompt settlement or resolution of the
      case, to make or arrange for the initial disclosures required under Fed. R. Bankr. P.
      7026(a)(1), and to develop a proposed discovery plan for this adversary proceeding.


         2.        A party may not seek discovery from any source prior to the time that the Rule
      7026(f) conference among the parties is conducted, except as authorized by Fed. R. Bankr. P.
      7026(d)(2)
Case 19-04001       Doc 12     Filed 04/16/19 Entered 04/16/19 10:30:36               Desc Main
                                 Document     Page 2 of 3



     3.      The proposed discovery plan shall be presented orally to the Court at the
 telephonic management conference established by this Order and the parties are hereby
 excused from submitting a written report regarding their proposed discovery plan.

     4.      The parties shall make their initial disclosures required under Fed. R. Bankr. P.
 7026(a)(1) no later than 7 days prior to the date of the Management Conference established
 by the Order. Each party should file with the Court a "Notice of Initial Disclosure," without
 accompanying documentation, at the time that the initial disclosures are made by that party.
 Any party that, without substantial justification, fails to make its initial disclosures shall be
 subject to the sanctions set forth in Fed. R. Bankr. P. 7037(c)(1).

     5.      The Management Conference in this adversary proceeding shall be
 conducted by telephonic means on the morning of Tuesday, June 25, 2019. A precise
 time for this telephonic management conference will be assigned and transmitted to all
 parties at the time of their respective communications with the Courtroom Deputy as
 required under paragraph 6 of this Order.

     6.      The trial attorneys who will actually present the case in Court and any
 unrepresented parties are required to participated in the telephonic management conference.
 To assist the Court's staff in establishing proper communication links for the management
 conference, the following procedures will be observed:
          a. Each attorney and any unrepresented party will be contacted by the Courtroom
             Deputy within two days of the scheduled date of the management conference. At
             that time, each party will be provided with the designated conference time and the
             telephone number to be utilized.

          b. The Courtroom Deputy may be contacted as follows:

                Alexa Fisher
                Phone: 903-590-3240
                or
                Email: crd_tyl@txeb.uscourts.gov

          c. Only land-based telephone lines are to be utilized by the parties in any conference
             call established by the Court in order to improve the quality of the recorded
             proceeding. Use of cellular telephones to participate in the conference will not be
             permitted.
Case 19-04001        Doc 12     Filed 04/16/19 Entered 04/16/19 10:30:36             Desc Main
                                  Document     Page 3 of 3



         d. Parties participating in any conference call established by the Court must utilize
            handsets and the use of speakerphones will not be permitted.

    7.        Each attorney and any unrepresented party shall be prepared to present their
 proposed discovery plan to the Court at the telephonic management conference and to
 discuss and make binding agreements concerning the following matters:
         a. Any need for additional parties and the setting of deadlines for such action;
         b. Anticipated discovery and deadlines and limitations pertaining thereto;
         c. Anticipated pre-trial motions (if any) and deadlines for filing same;
         d. Preparation and contents of pre-trial orders;
         e. Discussion of other pre-trial requirements, including the exchange of exhibits,
            deadlines for objections to designated exhibits and depositions, and the necessity
            for further pre-trial conferences; and
         f. Good faith estimates of trial time and the selection of a firm trial date.

    8.        Attorneys are instructed to bring their calendars so that a firm trial date can be
 selected.

    9.        The Court views the scheduled management conference and the pre-trial
 procedures established by this Order and the Federal Rules of Bankruptcy Procedure as
 important steps in the pre-trial process. Any failure to comply with the terms of this Order or
 the requirements of the Federal Rules of Bankruptcy Procedure, or a failure to participate in
 good faith in the management conference may result in the imposition of sanctions by the
 Court upon any party or any attorney for any party pursuant to Federal Rules of Bankruptcy
 Procedure 7016 and 7037, or any other applicable authority.


                                          Signed on 04/16/2019




                                                                                                   AF
                                         THE HONORABLE BILL PARKER
                                         CHIEF UNITED STATES BANKRUPTCY JUDGE
